Citation Nr: 1736540	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for pilonidal disease, claimed as recurring abscess.

4.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA), claimed as staph infection.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1998 to April 2010, with a verified period of active duty for training from July 1999 to December 1999, and periods of active duty from March 2003 to April 2004, and March 2005 to April 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal   from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these matters in August 2014 and again in July 2016. 

In June 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

The Board in its July 2016 remand required that service treatment records be sought for the Veteran's periods of National Guard service subsequent to April 2006, to include contacting his National Guard unit, and if no such records may be found to make a formal finding of unavailability.  While some personnel records were received showing retirement points through March 2010, service treatment records subsequent to 2006 do not appear to be of record.  The record also does not reflect that a formal finding of unavailability of such records was made.  Moreover, an August 18, 2016 response from the Iowa National Guard stated the Veteran was discharged in April 2010 and that his medical records were elevated to the National Personnel Records Center (NPRC).  On remand, a request to NPRC for the Veteran's service treatment records subsequent to April 2006 should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records dating since October 2016.

2.  Take all necessary steps to request from the National Personnel Records Center the Veteran's service treatment records (STRs), to include from his periods of National Guard service subsequent to April 2006. All such efforts must be documented in the claims file.

If after all avenues are exhausted the Veteran's STRs subsequent to April 2006 are unavailable, then a formal finding of such unavailability must be made, and this formal finding must be associated with the claims file.  The Veteran should then be notified of the inability to obtain such records.  

3.  After completing the requested actions and any additional actions deemed necessary, to include scheduling any necessary examinations if warranted based on evidence obtained in response to this remand,   the AOJ should readjudicate the claims on appeal.  
If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished               a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




